Citation Nr: 0843494	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-36 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for 
right ankle strain.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from September 2002 to 
October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In pertinent part of that 
decision, the RO granted service connection for a right ankle 
strain and assigned a noncompensable disability rating.  By 
way of a May 2006 decision, the RO in Roanoke, Virginia 
continued that rating.  In July 2006, the veteran submitted a 
notice of disagreement, initiating an appeal as to the 
initially assigned disability rating, and she subsequently 
perfected that appeal.  

In the July 2006 notice of disagreement, the veteran also 
initiated an appeal (filed a notice of disagreement) as to 
the RO's denial of service connection for right and left hand 
conditions; however, she did not perfect an appeal as to 
either condition (did not submit a substantive appeal).  
Therefore neither claimed hand condition is on appeal before 
the Board at this time.

In correspondence received in July 2006, AMVETS revoked its 
power of attorney to represent the veteran.  As a result the 
veteran is not currently represented in the claim on appeal.


FINDING OF FACT

From the effective date of service connection, the veteran's 
right ankle strain is manifested by complaints of chronic 
pain with full range of motion; it presents without findings 
of malunion or nonunion of the tibia and fibula, ankylosis of 
the ankle, ankylosis of subastragalar or tarsal joint, or 
malunion of the os calcis or astragalus.


	
CONCLUSION OF LAW

An initial compensable disability rating is not warranted for 
the veteran's right ankle strain.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 
4.59 4.71a, Diagnostic Code (Code) 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
in an October 2005 rating decision.  Prior to that decision, 
the RO provided the veteran notice appearing to satisfy VCAA 
notice requirements with respect to requirements for 
establishing entitlement to service connection. 

Courts have held that in such appeals, arising from 
disagreement with the initial evaluation following a grant of 
service connection, once service connection is granted, the 
claim is substantiated; and thereafter additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records and VA medical 
records, and she was afforded a formal VA examination that is 
discussed below.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

II. Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In cases such as this in which the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  See also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007) (finding staged 
ratings appropriate also in cases where the appeal was not as 
to the initial rating assigned after service connection is 
established).

Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.  As is explained 
below, staged ratings are not warranted as it appears that 
the severity of the veteran's psychiatric disability has been 
relatively constant throughout since the effective date of 
service connection.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability. Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
The RO has evaluated the appealed disability rating under 
rating criteria for evaluating the musculoskeletal system 
found at 38 C.F.R. § 4.71a (2008).  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy. Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. at 202.

The Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The veteran's statements describing the symptoms of her 
service-connected disorder are deemed credible evidence.  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus her statements 
regarding causation are not competent. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Her 
statements must be considered with the objective clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2008).  Although a medical examiner's use of descriptive 
terminology such as "mild" is an element of evidence to be 
considered by the Board, it is not dispositive of an issue.  
The Board must evaluate all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided. See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).

If there is no diagnostic code specifically applicable to the 
disability for which the veteran is service-connected, that 
disability is to be rated by analogy under a diagnostic code 
for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  To the 
extent this may be the case here, the Board will consider 
whether a higher rating can be granted under any potentially 
applicable diagnostic codes by way of analogy.  The 
hyphenated Diagnostic Code 5299-5271 used by the RO in this 
case indicates a rating by analogy using Diagnostic Code 
5271; rating the ankle on the basis of a closely related 
condition of limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met. 38 
C.F.R. § 4.31 (2008).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


III.  Factual Background

The competent medical evidence applicable to this case 
consists of VA medical records including the report of a 
March 2006 examination and treatment records dated from 
September 2007 to February 2008.

The report of the March 2006 VA examination shows that the 
veteran reported that she did not have any weakness, 
stiffness, swelling, heat, redness, giving away, lack of 
endurance, locking, fatigability or dislocation from the 
joint condition.  She reported that she did have pain located 
at the right ankle, which occurred constantly and was 
localized.  The pain was burning, aching, and sharp; and 
ranked 9 in intensity on a scale of 10.  She reported that 
the pain comes on by itself and was relieved by rest.  She 
reported that the condition did not cause incapacitation and 
she was not receiving any treatment for it.  She reported 
there was no functional impairment resulting from the 
condition and the condition had not resulted in any time lost 
from work.

On examination, the right ankle showed signs of tenderness in 
the area of the anterior talofibular ligaments.  There were 
no signs of edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement.  Examination 
did not reveal any deformity.  The range of motion of the 
right and left ankles were both as follows: dorsiflexion of 
20 degrees; plantar flexion of 45 degrees.  The joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  

The examiner opined that, without resorting to mere 
speculation, pain, fatigue, weakness, lack of endurance and 
incoordination do not cause additional functional loss after 
repetitive use or during flare-ups.  With respect to both the 
right and left ankles, the examiner added that the joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  The report of X-ray examination of the right 
ankle contains an impression of negative right ankle.  The 
main examination report showed findings that X-ray 
examination was within normal limits.  

After examination, the report includes a diagnosis of right 
ankle strain.  The examiner concluded with remarks indicating 
that the effect of the condition on the claimant's daily 
activity was minimal.

A set of VA treatment records dated from September 2007 to 
February 2008 contains records showing that in September 
2007, the veteran was seen twice and treated for complaints 
of right ankle pain.  She was first seen in early September 
with complaints of a swollen right ankle.  She was seen again 
in mid-September for complaints of pain and swelling, 
primarily occurring in the medial right plantar region, at 
the area between the arch and calcaneus, which was worse 
after extended walking or driving.  At that time, examination 
findings included that the veteran had mild/moderate non-
pitting edema of the right ankle, and no acute Achilles 
tenderness.   

IV.  Analysis

The veteran's right ankle strain has been rated as zero 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, a code that contemplates limited motion of the ankle.  
Under Diagnostic Code 5271, moderate limitation of motion 
warrants a 10 percent rating; and marked limitation of motion 
warrants a 20 percent rating.  Normal ankle dorsiflexion is 
to 20 degrees, with plantar flexion to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  The currently assigned zero percent 
disability rating reflects a finding by the RO that the 
requirements for a compensable rating under Diagnostic Code 
5271 have not been met.  38 C.F.R. § 4.31.

Review of the competent medical evidence of record shows that 
during the cited VA examination, the veteran reported that 
she had pain but did not have any weakness, stiffness, 
swelling, heat, redness, giving away, lack or endurance, 
locking, fatigability or dislocation of the joint.  The 
disability did not cause incapacitation or functional 
impairment, or result in any time lost from work.  On 
examination, the veteran had a full range of motion of 
dorsiflexion and plantar flexion, and this was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The effect 
on daily activity was minimal.  There is no evidence of any 
arthritis condition.  Only on one occasion during a September 
2007 clinic visit did the treatment provider note any 
associated condition; at that time the treatment provider 
noted the presence of mild/moderate edema.  The provider did 
not characterize the right ankle strain overall except to 
diagnose right ankle pain.

Under these circumstances, the Board finds that the record 
presents no basis for the assignment of a schedular 
compensable rating under any applicable rating criteria for 
the right ankle condition.  Under the relevant criteria, the 
symptoms described above warrant no more than the existing 
zero percent disability rating as there is a full range of 
motion shown.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 
5271.

At the most recent examination the examiner found that the 
veteran essentially had no orthopedic or functional 
impairments, and the range of motion of the right ankle was 
full.  As such, an initial evaluation in excess of zero 
percent is not warranted under Diagnostic Code 5271.  The 
Board has considered rating the veteran's disability using 
other diagnostic codes; however, the Board does not find that 
a rating in excess of the existing zero percent is warranted 
considering any other relevant diagnostic codes.

The veteran does not have malunion or nonunion of the tibia 
and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, or malunion of the os calcis 
or astragalus.  Therefore, Diagnostic Codes 5262, 5270, 5272, 
and 5273 are not applicable, and no further discussion is 
necessary on these matters. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5262, 5270, 5272, 5273 (2008).

To establish that there is loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right ankle strain are contemplated in the 
zero percent rating currently assigned.  There is no 
indication that weakness, fatigability, incoordination, or 
pain on movement of a joint causes functional loss greater 
than that contemplated by the noncompensable evaluation 
assigned by the RO; or functional loss at all.  See 38 C.F.R. 
§ 4.40; DeLuca v. Brown, supra.

Finally, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Thus, the Board is unable to identify a reasonable 
basis for granting the veteran's claims.  Also considered was 
referral of the case for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no 
basis for further action on this question as there are no 
circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and lay evidence of 
record is against a compensable evaluation for right ankle 
strain at any time since the effective date of the grant of 
service connection.  Consequently, the competent medical and 
lay evidence of record does not warrant the assignment of an 
initial rating in excess of zero percent at any time during 
that period.


ORDER

Entitlement to an initial compensable disability rating for 
right ankle strain, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


